DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 teaches a solids content that is outside the range disclosed in claim 9, from which claim 12 depends.  As such, the scope is not further limited by claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US 2013/0130582).
Considering Claim 1:  Zheng et al. teaches a method for forming a binder composition comprising providing a urea formaldehyde resin (¶0032); combining a starch with the urea-formaldehyde resin to form a starch-urea-formaldehyde resin (¶0011), where the starch is present in an amount of 1 to 10 weight percent (¶0011).
Considering Claim 7:  Zheng et al. teaches applying the starch modified urea formaldehyde resin to a non-woven fiber mat and curing the composition (¶0028).
Considering Claim 8:  Zheng et al. teaches examples where the hot/wet aged tensile strength is increased by 9 to 28% over the control (Table 1).
Considering Claim 9:  Zheng et al. teaches the solids content as being 10 to 30 weight percent (¶0024).
Considering Claim 10:  Zheng et al. teaches the starch as being a native, cationic or anionic starch (¶0013) and teaches that the hydroxyl groups on the starch react with the reactive groups of the urea formaldehyde resin (¶0030).  Zheng et al. teaches that the composition can be made without a styrene containing petroleum based modifier (¶0016).
Considering Claim 11:  Zheng et al. teaches the starch can preferably be present in an amount of 1 to 2.5 weight percent (¶0011). 
Considering claim 12:  Zheng et al. teaches the solids content as being greater than 35 weight percent (¶0024).

Claims 13, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US 2013/0130582).
Considering Claim 13:  Zheng et al. teaches a method for forming a non-woven fiber mat comprising providing a binder composition comprising a urea formaldehyde resin (¶0032); and a starch (¶0011), where the starch is present in an amount of 1 to 10 weight percent (¶0011); applying the starch modified urea formaldehyde resin to a non-woven fiber mat; and curing the composition (¶0028).
Considering Claim 14:  Zheng et al. teaches the fibers as being glass fibers (¶0025-26).
Considering Claim 20:  Zheng et al. teaches the starch as being a native, cationic or anionic starch (¶0013) and teaches that the hydroxyl groups on the starch react with the reactive groups of the urea formaldehyde resin (¶0030).  Zheng et al. teaches that the composition can be made without a styrene containing petroleum based modifier (¶0016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2013/0130582) as applied to claim 1 above, and further in view of Mukherjee (US Pat. 4,992,519).
Considering Claims 2 and 3:  Zheng et al. teaches the method of claim 1 as shown above.
	Zheng et al. does not teach the means of mixing the starch and urea formaldehyde components.  However, Mukherjee teaches forming a starch solution, mixing the starch solution with urea and formaldehyde, and synthesizing urea formaldehyde by condensation in the presence of the starch (3:37-68).  Zheng et al. and Mukherjee are analogous art as they are concerned with the same field of endeavor, namely starch modified urea-formaldehyde resins.  It would have been obvious to a person having ordinary skill in the art to have used the method of Mukherjee to mix the starch with the urea formaldehyde of Zheng et al., and the motivation to do so would have been, as Mukherjee suggests, to reduce the formaldehyde emission in the binder (4:19-28).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2013/0130582) as applied to claim 1 above, and further in view of Zhu et al. (J. Appl. Polym. Sci. 2014, 40202, pg. 1-6).
Considering Claims 4 and 5:  Zheng et al. teaches the method of claim 1 as shown above.
	Zheng et al. does not teach the means of mixing the starch and urea formaldehyde components.  However, Zhu et al. teaches adding a starch slurry to an aqueous urea formaldehyde solution during synthesis of the resin, heating the mixture and cooling the mixture to ambient temperature (pg. 2).  Zheng et al. and Zhu et al. are analogous art as they are concerned with the same field of endeavor, namely starch modified urea-formaldehyde resins.  It would have been obvious to a person having ordinary skill in the art to have added the starch during the synthesis of the urea formaldehyde in the process of Zheng et al., as in Zhu et al., and the motivation to do so would have been, as Zhu et al. suggests, to improve the bonding strength of the resin (pg. 5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2013/0130582) as applied to claim 1 above.  
Considering Claim 6:  Zheng et al. teaches the method of claim 1 as shown above.  Zheng et al. teaches using a urea-formaldehyde resin that has been synthesized but not cured/a prepolymer (¶0032).
	Zheng et al. teaches adding starch and water to the binder (¶0024), and teaches that the starch can be cationic starch/water soluble starch (¶0013).  Zheng et al. does not explicitly teach adding the starch in a solution of water.  However, the selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) See MPEP § 2144.04.  It would have been obvious to a person having ordinary skill in the art to have added the water and starch together, and the motivation to do so would have been, to reduce the number of mixing steps needed in the process.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2013/0130582) as applied to claim 13 above, and further in view of Mukherjee (US Pat. 4,992,519).
Considering Claims 15 and 16:  Zheng et al. teaches the method of claim 13 as shown above.
	Zheng et al. does not teach the means of mixing the starch and urea formaldehyde components.  However, Mukherjee teaches forming a starch solution, mixing the starch solution with urea and formaldehyde, and synthesizing urea formaldehyde by condensation in the presence of the starch (3:37-68).  Zheng et al. and Mukherjee are analogous art as they are concerned with the same field of endeavor, namely starch modified urea-formaldehyde resins.  It would have been obvious to a person having ordinary skill in the art to have used the method of Mukherjee to mix the starch with the urea formaldehyde of Zheng et al., and the motivation to do so would have been, as Mukherjee suggests, to reduce the formaldehyde emission in the binder (4:19-28).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2013/0130582) as applied to claim 13 above, and further in view of Zhu et al. (J. Appl. Polym. Sci. 2014, 40202, pg. 1-6).
Considering Claims 17 and 18:  Zheng et al. teaches the method of claim 13 as shown above.
	Zheng et al. does not teach the means of mixing the starch and urea formaldehyde components.  However, Zhu et al. teaches adding a starch slurry to an aqueous urea formaldehyde solution during synthesis of the resin, heating the mixture and cooling the mixture to ambient temperature (pg. 2).  Zheng et al. and Zhu et al. are analogous art as they are concerned with the same field of endeavor, namely starch modified urea-formaldehyde resins.  It would have been obvious to a person having ordinary skill in the art to have added the starch during the synthesis of the urea formaldehyde in the process of Zheng et al., as in Zhu et al., and the motivation to do so would have been, as Zhu et al. suggests, to improve the bonding strength of the resin (pg. 5).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2013/0130582) as applied to claim 13 above.  
Considering Claim 19:  Zheng et al. teaches the method of claim 13 as shown above.  Zheng et al. teaches using a urea-formaldehyde resin that has been synthesized but not cured/a prepolymer (¶0032).
	Zheng et al. teaches adding starch and water to the binder (¶0024), and teaches that the starch can be cationic starch/water soluble starch (¶0013).  Zheng et al. does not explicitly teach adding the starch in a solution of water.  However, the selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) See MPEP § 2144.04.  It would have been obvious to a person having ordinary skill in the art to have added the water and starch together, and the motivation to do so would have been, to reduce the number of mixing steps needed in the process.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767